DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 30 September 2019. The present application claims 1 & 2, submitted on 30 September 2019 are pending.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “modular component” and the “integrated sensor system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 & 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "modular components 28 & 29 is a relative term which renders the claim indefinite.  The term "module component" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification describes a multitude of structural components that are defined as modular. One of ordinary skill in the art would not have been able to concisely ascertain which particular structural components are within the scope of the claimed “modular component”.
The term "sensor system" in claims 28 & 29 is a relative term which renders the claim indefinite.  The term "sensor system" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification describes a various sensors that configured to detect an array of parameters. One of ordinary skill in the art would not have been able to concisely ascertain which particular sensors are within the scope of the claimed “sensor system”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 & 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimball (U.S. Patent No. 2013/0253480).
Regarding claim 28, Kimball discloses (see Figure 4 & Figure 5) a modular surgical stapling instrument (50), comprising: a housing (62); a controller (199); a shaft assembly (170) extending from said housing (62); a firing drive (168) comprising a motor (100) and a firing member (114) driveable by said motor (100) to perform a staple firing stroke (see Paragraph 0034); and an end effector (150) extending from said shaft assembly (170), wherein said end effector (150) comprises: a first jaw (182); a second jaw (184); and a staple cartridge replaceably (see Paragraph 0034) positioned in one of (182) and said second jaw (184); and a modular component (28) including a sensor system (20) configured to: at least one of generate power and store power (see Paragraph 0038); continuously detect an operational parameter of said firing drive (see Paragraph 0054); and transmit a signal wirelessly to said controller (see Paragraph 0054 and Paragraph 0077).
Regarding claim 29, Kimball discloses (see Figure 4 & Figure 5) a modular surgical stapling instrument (50), comprising: a housing (62); a controller (199); a shaft assembly (170) extending from said housing (62); a firing drive (168) comprising a firing member (114) driveable by a motor (100) to perform a staple firing stroke (see Paragraph 0034); and an end effector (150) extending from said shaft assembly (170), wherein said end effector (150) comprises: a first jaw (182); a second jaw (184); and a staple cartridge replaceably (see Paragraph 0034) positioned in one of said first jaw (182) and said second jaw (184); and a modular component (28) including an integrated sensor system (20) configured to continuously detect an operational parameter of said firing drive (see Paragraph 0054), wherein said modular component (28) comprises: a power source configured to at least one of generate power and store power (see Paragraph 0038); and a transmitter (300) configured to emit a signal wirelessly to said controller (see Paragraph 0054 and Paragraph 0077).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                

/ROBERT F LONG/Primary Examiner, Art Unit 3731